DEVIN, J., dissenting.
Civil action heard on motion under G.S., 1-220, to set aside final judgment entered at a former term.
Plaintiffs instituted this action on three alleged causes of action: (1) for personal services to the defendant's intestate, (2) for the value of *Page 451 
certain securities delivered to defendant, and (3) for services rendered defendant. The defendant, answering, denies the material allegations in the complaint and pleads the bar of the statute. G.S., 28-112. The plaintiffs in reply admit their claim was filed and that they waited until 8 August, 1945, to institute an action on their claim, but allege there was no agreement to refer and defendant agreed not to plead any statute of limitations.
The suit instituted 8 August, 1945, was dismissed by judgment of voluntary nonsuit at the September Term, 1945. This action was instituted 21 November, 1945. It was calendared for trial 21 January, 1946, and was called 30 January, 1946. After some discussion it was continued to be set at the next term. The cause was then calendared for trial during the first week and also during the third week of the February Term. Counsel for plaintiffs received a copy of the calendar and noted the setting during the third week but failed to note the first week setting. They advised their clients to prepare for trial during the third week.
The case was duly reached and called for trial during the first week. The court made a diligent effort to contact counsel for plaintiffs but was unable to do so for the reason that he was necessarily out of the State on other business. It proceeded to trial and entered judgment that plaintiffs recover nothing.
Upon his return, counsel, discovering that judgment had been entered in his absence, promptly filed this motion to vacate for excusable neglect.
Upon the hearing the court upon the evidence offered found and concluded: (1) that the neglect of plaintiffs was not excusable, and (2) plaintiffs do not have a meritorious cause of action. It thereupon entered judgment denying the motion, and plaintiffs appealed.
We have held that it is the duty of a litigant to keep himself advised as to the time his cause is calendared for trial, and, when it is so calendared, he is fixed with notice thereof. Cahoon v. Brinkley, 176 N.C. 5,96 S.E. 650. Even so, plaintiffs here employed well-known and capable counsel who regularly practice in the courts of Forsyth County. They were notified by counsel that the cause was calendared for the third week. They relied on this information. So then, it might well be conceded that the oversight of counsel is not to be held against them.
But that is not the decisive fact here. The defendant offered evidence tending to show that plaintiffs, on 21 July, 1942, filed with him a verified *Page 452 
statement of their claim; that on 25 July, 1942, plaintiffs were notified in writing of the rejection thereof; that the claim was not referred, G. S., 28-111, and that plaintiffs did not institute suit on said claim until 21 November, 1945, more than six months after written notice of the rejection thereof. This evidence tends to establish a complete plea in bar. G.S., 28-112. The burden of proof was on the plaintiffs. Yet they did not attempt to refute this testimony. Nor did they offer any evidence of an agreement by defendant not to plead the statute, G.S., 28-112, other than the bare statement contained in their reply, although defendant went on the stand and swore he made no such agreement. Upon this and the other evidence offered, the court below found and concluded: "Plaintiffs do not have a meritorious cause of action, and have no reasonable hope of successfully prosecuting their alleged claims."
Existence of a meritorious cause of action is a prerequisite to relief on the motion to vacate the former judgment. Roediger v. Sapos, 217 N.C. 95,6 S.E.2d 801; Garrett v. Trent, 216 N.C. 162, 4 S.E.2d 319;Cayton v. Clark, 212 N.C. 374, 193 S.E. 404; Hooks v. Neighbors,211 N.C. 382, 190 S.E. 236; Parham v. Hinnant, 206 N.C. 200,173 S.E. 26; Parham v. Morgan, 206 N.C. 201, 173 S.E. 27;Bowie v. Tucker, 197 N.C. 671, 150 S.E. 200; Cahoon v. Brinkley, supra.
The finding that plaintiffs have no meritorious cause of action is supported by competent evidence and is conclusive on appeal. Kerr v. Bank,205 N.C. 410, 171 S.E. 367; Carter v. Anderson, 208 N.C. 529,181 S.E. 750; Crye v. Stoltz, 193 N.C. 802, 138 S.E. 167; Allen v.McPherson, 168 N.C. 435, 84 S.E. 766: It is binding on us. Turner v.Grain Co., 190 N.C. 331, 129 S.E. 775; Gaster v. Thomas, 188 N.C. 346,124 S.E. 609.
On motions of this kind the movent is out of court by judgment entered. He is seeking to have the court exercise its discretionary power to relieve him of the results of his own or his counsel's negligence. He must then and there satisfy the judge that he has a cause of action or defense upon which he should be heard. While the verified complaint may be used as evidence on this point, the allegations therein are not conclusive or irrebuttable. Neither will they override a finding of the judge made on conflicting testimony. The judge decides the question after consideration of all the evidence and, having decided, his finding is conclusive.
While the court at the February Term proceeded to hear evidence and submit issues there was nothing to be heard. The plaintiffs were not present and, of course, offered no evidence, and there was no demand by defendants for affirmative relief. Yet the judgment is essentially a *Page 453 
judgment of nonsuit or dismissal. The irregular proceeding does not affect its essential nature as such or constitute a fatal defect therein.
For the reasons stated the judgment below is
Affirmed.